MEMORANDUM OPINION
                                        No. 04-11-00309-CV

                                   Carole SMOYER-DIETRICH,
                                            Appellant

                                                  v.

                                       Howard R. DIETRICH,
                                             Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-16596
                             Honorable Martha Tanner, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 13, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The appellee was served with a copy

of appellant’s motion; the appellee has not filed a response. Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of this appeal are taxed against the

appellant. See id. 42.1(d).

                                                       PER CURIAM